332 F.2d 793
Charles E. METCALF, Petitioner-Appellant,v.The STATE of Illinois et al., Respondents-Appellees.
No. 15610.
United States Court of Appeals Sixth Circuit.
June 15, 1964.

Appeal from the Middle District of Tennessee at Nashville; Frank Gray, Jr., District Judge.
Roger R. Chacksfield (Court Appointed), Cincinnati, Ohio, for appellant.
William G. Clark, Atty. Gen., of Illinois, William C. Wines and Raymond S. Sarnow, Asst. Attys. Gen., Chicago, Ill., of record, for appellees.
Before WEICK, Chief Judge, and O'SULLIVAN and EDWARDS, Circuit Judges.

ORDER.

1
Upon consideration of the appeal, it is ordered that the judgment of the District Court be and it is hereby affirmed.